Citation Nr: 1738426	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO. 10-30 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to May 1996.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In June 2013, the Veteran was provided a hearing before the Board.  A transcript of the testimony offered at this hearing has been associated with the record.  

 Thus, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

A remand is necessary before the Board can reach a decision on the Veteran's claims.  In general, the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  However, when a Veterans Law Judge becomes unavailable to participate in the disposition of a proceeding, the Board may assign the proceeding to another Veterans Law Judge.  See 38 U.S.C.A. § 7102 (a); 38 C.F.R. § 19.3 (b).  

In an August 2017 letter from the Board, the Veteran was notified that the Veterans Law Judge who conducted the videoconference hearing is no longer employed by the Board.  The August 2017 letter explained that although the Board had a complete transcript of the hearing and was therefore able to make a decision on the record, the Veteran had a right to request another hearing.  In an August 2017 response, the Veteran requested another Board videoconference hearing.  Based on a review of the record, the AOJ has not attempted to schedule the requested Board videoconference hearing.  Therefore, the Board must remand the Veteran's claims so that this matter may be addressed prior to any appellate review.  See 38 C.F.R. §§ 20.700, 20.702, 20.703, 20.704, 20.707 (2016). 

 Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

The AOJ should take appropriate steps to schedule the Veteran for a videoconference Board hearing in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  A copy of this letter should be placed in the Veteran's claims file. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


